[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]                         MEMORANDUM OF DECISION RE: PLAINTIFF'S MOTION FOR CHILD SUPPORT #103.02 PLAINTIFF'S MOTION FOR ALIMONY #103.03,  AND PLAINTIFF'S MOTION FOR COUNSEL FEES #103.04
The court finds that for the purpose of deciding the above motions that the plaintiff's gross weekly income is $773 and the defendant's gross weekly income is $360.
The child support guidelines has a recommended support order of $148 per week with the father paying 30% of unreimbursed medical and qualifying child care costs.
The court enters the following orders:
  1. The defendant is ordered to pay to the plaintiff support in the amount of $148 per week retroactive to February 12, 2001.
  2. If the parties cannot agree as to the amount of the arrearage, if any, they will have to file a claim for a hearing on that issue. In the event there is any arrearages, it is to be paid at the rate of $21 per week.
  3. The defendant is to pay 30% of the unreimbursed medical and 30% of the qualifying child day care costs.
  4. The plaintiff shall be allowed to continue to collect the rental income from which she is to pay the mortgage and all other related expenses with any surplus amount to be held in escrow by her in a separate account.
CT Page 5919
  5. The plaintiff's request for pendente lite order for counsel fees and for alimony is denied.
  6. The defendant has a right to claim one child as a deduction for Federal and State income tax purposes provided he is current in his support order at the end of the calendar year 2001 or at the commencement of the trial of this case, whichever date first occurs.
AXELROD, J.